Case 4:17-cv-00606-TCK-JFJ Document 323 Filed in USDC ND/OK on 08/24/20 Page 1 of 8




                                                                                                                                                                                             UNITED STATES DISTRICT COURT FOR THE
                                                                                                                                                                                               NORTHERN DISTRICT OF OKLAHOMA

   CARLY GRAFF, et. al.,                                                                                                                                                                                                                                   )
                                                                                                                                                                                                                                                           )
                                                                                                                         Plaintiffs,                                                                                                                       )
                                                              v.                                                                                                                                                                                           )
                                                                                                                                                                                                                                                           )   Case No. 4:17-CV-606-TCK-JFJ
   ABERDEEN ENTERPRIZES II, INC., et al.,                                                                                                                                                                                                                  )
                                                                                                                                                                                                                                                           )
                                                                                                                    Defendants.                                                                                                                            )



                                                         PLAINTIFFS’ MOTION TO ENTER A SCHEDULING ORDER AND OPEN
                                                                                DISCOVERY

                                                              Plaintiffs respectfully move this Court to enter a scheduling order to allow discovery to

   commence in this civil rights lawsuit. Although this Court previously found that the pendency of

   a motion for a preliminary injunction and motions to dismiss constituted good cause to delay the

   entry of a scheduling order and postpone discovery, that good cause has evaporated in the 29 and

   20 months, respectively, since those motions became ripe. The interests of plaintiffs, putative

   class members, and the public in a timely resolution of the legality of how court debt is collected

   from impoverished Oklahomans—the core issue in this case—is now stronger than ever.

   Economic uncertainty plagues the country, unemployment in Oklahoma has reached record

   levels,1 and as a result, the risk that individuals who owe court debt will be subjected to the

   unlawful practices challenged in this case is at its height. Additionally, because of the passage of

   time since the filing of this case, there is a substantial risk that key evidence material to the

   resolution of Plaintiffs’ claims may be lost. This Court should therefore allow discovery to


   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
   1
    Annie Gowen, ‘A very dark feeling’: Hundreds camp out in Oklahoma unemployment lines,
   Washington Post, July 20, 2020, available at https://www.washingtonpost.com/national/a-very-
   dark-feeling-hundreds-camp-out-in-oklahoma-unemployment-lines/2020/07/20/44d59cb6-c77a-
   11ea-a99f-3bbdffb1af38_story.html.
                                                                                                                                                                                                                                                       1
Case 4:17-cv-00606-TCK-JFJ Document 323 Filed in USDC ND/OK on 08/24/20 Page 2 of 8




   commence so that this case, and the issues of significant public interest it raises, may progress to

   a just resolution.

                                           BACKGROUND

           Plaintiff Ira Wilkins commenced this putative class action suit on November 2, 2017. On

   February 1, 2018, six additional named plaintiffs joined the lawsuit and filed an amended

   complaint. ECF No. 76. The same day, two of those plaintiffs, Carly Graff and Randy Frazier,

   filed a motion for a preliminary injunction asking the Court to enjoin the Sheriffs of Rogers

   County and Tulsa County from arresting and detaining Ms. Graff and Mr. Frazier on outstanding

   warrants that had issued because they did not pay assessed court debt. That motion was based on

   three of the ten claims asserted in the Amended Complaint and sought relief for only those two

   plaintiffs. ECF No. 77. Plaintiffs filed their reply brief and the motion became ripe on March 8,

   2018. ECF No. 153. It remains pending.

           On March 9, 2018, the parties submitted a joint status report that contained dueling

   proposals for discovery. ECF No. 156. Plaintiffs requested a one-year discovery period. Id. at

   6. Defendants, by contrast, urged the court to delay discovery until after the Court ruled on

   pending and anticipated motions to dismiss, the latter of which were then filed by March 23,

   2018. Id. On March 26, 2018, this Court ruled in favor of Defendants, entering a minute order

   finding “good cause” for delaying issuing a scheduling order in light of the pendency of

   Plaintiffs’ motion for a preliminary injunction and Defendants’ motions to dismiss. ECF No.

   186.

           Plaintiffs subsequently filed a second amended complaint, which prompted a new round

   of motions to dismiss. Defendants filed their reply briefs and the motions became ripe on

   December 21, 2018. ECF Nos. 281, 283-95. Those motions remain pending.



                                                    2
Case 4:17-cv-00606-TCK-JFJ Document 323 Filed in USDC ND/OK on 08/24/20 Page 3 of 8




          In compliance with the Court’s March 26, 2018 Order, no discovery has taken place in

   this case. On August 13, 2020, Plaintiffs contacted Defendants to seek their consent to open

   discovery. All Defendants objected.

                                             ARGUMENT

          This Court has broad discretion to control the timing of discovery. See Fed. R. Civ. P.

   16(b), 26(c). In considering whether “good cause” exists to lift a stay of discovery, courts

   consider the same factors that govern whether to stay discovery in the first instance:

          (1) [the] plaintiff’s interests in proceeding expeditiously with the civil action and the
          potential prejudice to plaintiff of a delay; (2) the burden on the defendants; (3) the
          convenience to the court; (4) the interests of persons not parties to the civil litigation; and
          (5) the public interest.”

   Stephenson Oil Co. v. Citgo Petroleum Corp., No. 08-CV-380, 2008 WL 5412816, at *2 (N.D.

   Okla. Dec. 30, 2008) (Kern, J.) (citation omitted)); see also, e.g., Agile Sky All. Fund LP v.

   Citizens Fin. Grp., No. 09-CV-02786, 2010 WL 1816351, at *2 (D. Colo. May 5, 2010)

   (applying same factors to motion to lift stay); Todd v. Montoya, No. 10-CV-0106, 2011 WL

   13286329, at *6 (D.N.M. Jan. 18, 2011) (same).

          Each of these factors warrants lifting the discovery stay in this case and entering a

   scheduling order. First, Named Plaintiffs still owe court debt and remain at risk of the onerous

   debt collection processes challenged in this case. What is true of the Named Plaintiffs is true of

   many of the putative class members as well, and the risk of harassment, extortionate threats, and

   detention they face because of poverty—and the resulting inability to pay court debt—is

   exacerbated now that they are enduring an economic downturn. Each month that discovery is

   delayed will serve to delay resolution of this lawsuit, lengthening the time in which Named

   Plaintiffs and putative class members will continue to be at risk of being subjected to the

   unlawful practices that this lawsuit seeks to end. Cf. Stephenson Oil, 2008 WL 5412816, at *2

                                                     3
Case 4:17-cv-00606-TCK-JFJ Document 323 Filed in USDC ND/OK on 08/24/20 Page 4 of 8




   (finding that the interest of putative class members in a timely resolution counsels against a stay).

   Put simply, delay is particularly harmful to Plaintiffs where, as here, the challenged practices are

   ongoing and Plaintiffs seek injunctive relief. Cf. Todd, 2011 WL 13286329, at *6 (“Discovery

   has been delayed an unduly long period of time—approximately eight months.”).

          Plaintiffs are also highly likely to suffer evidentiary prejudice from continued delay. In

   light of the number of Defendants sued—a symptom of the breadth of the scheme challenged—it

   is a near certainty that some employees of Defendants who could testify to the practices that

   were in effect when this lawsuit began have now moved on to other employment. With those

   employees no longer under Defendants’ control, Plaintiffs may face difficulties locating these

   witnesses. And, even if Plaintiffs can locate the witnesses, Plaintiffs must then undertake the

   cumbersome process of subpoenaing their documents and testimony, paying the fees associated

   with those subpoenas, and if this case proceeds to trial, potentially being deprived of in-person

   testimony. Although the discovery stay precludes Plaintiffs from ascertaining the extent of this

   prejudice, the longer the stay persists the higher the risk of evidentiary injury to Plaintiffs. See,

   e.g., Agile Sky, 2010 WL 1816351, at *2 (lifting stay and noting that stays “result[] in a decrease

   in evidentiary quality and witness availability”).

          Second, there is no prejudice to Defendants. Of course, Defendants will have to

   participate in discovery, but “[d]efendants always are burdened [with discovery] when sued . . . .

   That is a consequence of our judicial system and the rules of civil procedure.” Id. at *2. As this

   Court has recognized, discovery issues (if any) “can be resolved by agreement or by motions to

   compel,” and such ordinary burdens “do not provide cause to stay discovery altogether.”

   Stephenson Oil, 2008 WL 5412816, at *2. The relevant inquiry, rather, is whether there is any

   “special burden,” Agile Sky, 2010 WL 1816351, at *2, and none exists here.



                                                      4
Case 4:17-cv-00606-TCK-JFJ Document 323 Filed in USDC ND/OK on 08/24/20 Page 5 of 8




           Further, this is not a case where a motion to dismiss reveals that the plaintiff’s claims are

   “wholly frivolous or clearly lacking in legal support” such that a stay may be proper to protect a

   defendant against routine discovery. Stephenson Oil, 2008 WL 5412816, at *2. When this Court

   found “good cause” to postpone discovery, it had had not yet received Plaintiffs’ briefs in

   opposition to the motions to dismiss, and so the absence of a justification for a stay was not as

   clear. As Plaintiffs’ briefs now make clear, there is ample authority for their claims and,

   accordingly, no basis for a continued stay.

           Third, allowing discovery to commence is in the interest of convenience to the Court.

   Stale evidence not only prejudices Plaintiffs by depriving them of the best evidentiary

   presentation they can make, but also makes the Court’s task of deciding this case more difficult

   by forcing it to grapple with evidentiary gaps in resolving any factual disputes.

           Fourth, lifting the stay would benefit non-parties to the lawsuit. As the complaint alleges,

   part of the debt collection scheme this lawsuit challenges involves contacting family members of

   the individuals who owe court debt (i.e., the named plaintiffs and putative class members) and

   threatening those family members with their loved one’s arrest if payment is not made. See

   Second Am. Compl. ¶¶ 7, 167, ECF No. 212. The longer resolution is delayed, the longer those

   non-parties must endure the collateral effects of the oppressive collection practices this lawsuit

   concerns. Indeed, counsel for Plaintiffs can represent to the Court that they were contacted this

   month by a person who reported that Defendant Aberdeen Enterprizes II, Inc., called her mother

   and told the mother that, if she did not pay the daughter’s court debt, the daughter would go to

   jail.

           Fifth, the public’s interest in commencing discovery and moving this case to resolution

   could hardly be stronger. This case involves allegations of unlawful practices used to collect



                                                     5
Case 4:17-cv-00606-TCK-JFJ Document 323 Filed in USDC ND/OK on 08/24/20 Page 6 of 8




   public debt; unlawful conduct by numerous public officials; the enrichment of a private company

   at the expense of Oklahoma’s most vulnerable residents; the mechanisms by which Oklahoma

   funds its court system; and the persistence of a de facto debtors’ prison scheme as the foundation

   of it all. The public’s interest in seeing these allegations resolved cannot be overstated, and the

   discovery process must begin for that interest to be vindicated.

                                            CONCLUSION

          For the foregoing reasons, the Court should allow Plaintiffs to commence discovery and

   should enter a scheduling order.


   Dated: August 24, 2020


                                  Respectfully submitted,

                                  /s/Jill E. Webb
                                  Jill Webb, OBA #21402
                                  J Webb Law Firm PLLC
                                  P.O. Box 1234
                                  Tulsa, OK 74101
                                  Tel: 918-346-5664
                                  jill.webb@gmail.com

                                  /s/ Daniel E. Smolen
                                  Daniel Smolen, OBA #19943
                                  Robert M. Blakemore, OBA #18656
                                  Smolen & Roytman
                                  701 South Cincinnati Avenue
                                  Tulsa, OK 74119
                                  Tel: 918-585-2667
                                  Fax: 918-585-2669

                                  /s/ Katherine Hubbard
                                  Katherine Hubbard (admitted Pro Hac Vice)
                                  California Bar No. 302729
                                  Ryan Downer (admitted Pro Hac Vice)
                                  D.C. Bar No. 1013470
                                  Marco Lopez* (admitted Pro Hac Vice)
                                  California Bar No. 316245
                                  Tara Mikkilineni (admitted Pro Hac Vice)
                                                     6
Case 4:17-cv-00606-TCK-JFJ Document 323 Filed in USDC ND/OK on 08/24/20 Page 7 of 8




                          D.C. Bar No. 997284
                          Civil Rights Corps
                          910 17th Street NW, Suite 200
                          Washington, DC 20006
                          Tel: 202-599-0953
                          Fax: 202-609-8030
                          katherine@civilrightscorps.org
                          ryan@civilrightscorps.org
                          marco@civilrightscorps.org
                          tara@civilrightscorps.org

                          *Admitted solely to practice law in California; not admitted in the
                          District of Columbia. Practice is limited pursuant to D.C. App. R.
                          49(c)(3).

                          /s/ Robert Friedman
                          Robert Friedman (admitted Pro Hac Vice)
                          D.C. Bar No. 1046738
                          Seth Wayne (admitted Pro Hac Vice)
                          D.C. Bar No. 888273445
                          Institute for Constitutional Advocacy and Protection
                          Georgetown University Law Center
                          600 New Jersey Ave. NW
                          Washington, D.C. 20001
                          Tel: 202-662-9042
                          rdf34@georgetown.edu
                          sw1098@georgetown.edu
   	  
                          Attorneys for the Plaintiffs




                                             7
Case 4:17-cv-00606-TCK-JFJ Document 323 Filed in USDC ND/OK on 08/24/20 Page 8 of 8




                                 CERTIFICATE OF SERVICE

          I hereby certify that on the 24th day of August, 2020, I electronically transmitted the
   foregoing document to the Clerk of Court using the ECF System for filing and transmittal of a
   Notice of Electronic Filing to all ECF registrants who have appeared in this case.



                                                     /s/ Robert Friedman




                                                 8
